Citation Nr: 1713976	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-06 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In June 2009, VA made a formal finding that the Veteran's complete service treatment records were unavailable. In accordance with O'Hare v. Derwinski, 1 Vet. App. 365 (1991), a heightened duty now exists to assist the Veteran in the development of the case.

The Board remanded the claim in September 2014, so that the Veteran could be scheduled for a videoconference hearing.  This hearing was later conducted by the undersigned Veterans Law Judge in November 2014.  A transcript of the testimony presented has been associated with the Veteran's electronic claims folder.  

In February 2015 the Board again remanded the claim for additional evidentiary development to obtain service personnel records and provided the Veteran with a VA examination with an opinion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disability that he maintains began while in service. The Veteran maintained in his hearing testimony that he left his base without permission during active duty in Thailand, and he claimed this incident was caused by his bipolar disorder.  The Veteran stated that he had a long history of psychiatric treatment for anger issues in service with similar problems continuing after discharge.

Pursuant to the most recent Board remand, the Veteran was afforded a VA examination in May 2015 to determine whether any currently diagnosed psychiatric disability is related to active service.  Although the VA examiner opined that the Veteran's acquired psychiatric disorder, to include bipolar disorder and depression, disability is not related to service, the Board finds that opinion inadequate.  The examiner used the absence of any documentation for mental health-related issues in the Veteran's service treatment records and lack of military personnel records to verify the Veteran's reports of being in a fight as rationale for finding that the Veteran's bipolar disorder is less likely than not "related to active service."  Opinions based on absence of treatment records without consideration of the Veteran's reports is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 12 (2007);  see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

As noted in the prior remand, the Veteran's complete service treatment records are not available.  Service personnel records were obtained after the last remand.  The VA examiner included the Veteran's report of the incident in service, that he went AWOL afterwards and had to report for a "talking to" once he returned.  The examiner specifically noted that the Veteran's service personnel records were not for review.  

The Board observes that the recently received service personnel records do not show any time lost or that the Veteran was subjected to any punishment during his time in service.  The inconsistency in his report of the events may be significant in this case or it may be the product of mere differences in the retelling of the same story.  

As the opinion is inadequate, a remand is needed to obtain a more thorough opinion concerning the etiology of the Veteran's claimed psychiatric conditions. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Forward the Veteran's claims file to the examiner who conducted the Veteran's February 2015 VA examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment with regard to his claim for service connection for an acquired psychiatric disorder, to include bipolar and depression..  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the opinion provider determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to provide an opinion addressing the following question:

(i)  List all of the Veteran's current psychiatric diagnoses.

(ii)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed psychiatric disorder, to include diagnosed bipolar disorder and depression had its onset in or is otherwise related to active duty service?

The opinion provided thus far on this determinative issue has not included the required level of explanation or rationale.  To wit, in attempting to comment on this determinative issue of causation, the May 2015 VA examiner impermissibly relied on the absence of indication of actual treatment during the Veteran's active duty service, such as would be reflected in service treatment records (STRs).  The VA examiner cannot rely exclusively on the absence of relevant treatment in the medical records for concluding instead that the Veteran's psychiatric problems are not related to his active duty service.

The examiner is to consider the Veteran's reports of experiencing anger issues in the military, his history of extensive post-service psychiatric treatment (to include admissions), and of being found by SSA to have had a 1995 onset of psychiatric-based problems.  

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, after conducting any additional development of the evidence seen as appropriate, readjudicate this issue in light of all the evidence on file.  If any benefit sought on appeal remains adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

